Title: From Thomas Jefferson to Patrick Gibson, 10 March 1806
From: Jefferson, Thomas
To: Gibson, Patrick,Jefferson, George


                        
                            Dear Sir
                            
                            Washington Mar. 10. 06
                        
                        I now inclose you 150. D. in Richmond bank bills to cover a draught I have this day made on you at sight in
                            favor of Nathaniel Gordon of Orange or order for 133D. 25  I send from hence by a vessel bound for Richmond which sails
                            tomorrow 10. casks, & 17. boxes, besides 3 or 4 boxes of which I do not know the marks & numbers. the captain’s
                            reciept will be inclosed. I have written to mr Higginbotham to have them called for by trusty boatmen, especially the
                            casks 1. 2. 3. 4. & 21. and I am in hopes the whole may be at Monticello before my arrival there which will be one week
                            after Congress rises, to wit, some time in April probably. will you be so good as to send at the same time 2. doz. bottles
                            of Syrup of punch. I must get you to engage & forward me here 100. hams as usual from mr Macon. they had better come in
                            tight hogsheads to prevent the fly getting on them. I hope that before this my tobo. from Bedford is recieved by you in
                            part or the whole. I would wish some sacrifice of price to be made to accomodate mr Lyle, & also to cover your advances
                            for bacon Etc as above, as also for a hhd. of molasses to be forwarded to Monticello if Mr Freeman has not
                            already applied for it. I should be willing the whole should be sold whenever 7. D. can be obtained for it; & to learn
                            from you whenever you have other occasion to write to me, the price going, & likely to be obtained. Accept affectionate
                            salutations
                        
                            Th: Jefferson
                            
                        
                    